COWART, Judge.
From our review of the record, we conclude that the circuit court departed from the essential requirements of law and deprived petitioner of due process when, on appeal, it reversed the decision of the county court in a landlord and tenant case and entered judgment for the landlord without remanding the cause to the county court to give the tenant an opportunity to present an equitable defense1 as to the forfeiture of the tenant’s rights under a lease resulting from a good faith controversy as to a minor maintenance cost.
Accordingly, the circuit court’s decision on appeal is
QUASHED.
DAUKSCH and SHARP, JJ., concur.

. See § 34.01(2), Fla.Stat. (1981).